DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: The primary reasons for the indication of the allowability of claims 1-20 are:
Regarding claims 1-10, the prior art does not teach or fairly suggest in combination with the other claimed limitations a ladder rack splice, comprising: a plurality of conductive screws comprising a cutting portion and a threaded portion, the conductive screws configured to join the first portion or second portion to the corresponding first or second ladder rack segment via a corresponding screw hole in the first portion or second portion of the ladder rack splice.
Regarding claims 11-17, the prior art does not teach or fairly suggest in combination with the other claimed limitations a ladder rack splice system, comprising: wherein the first ladder rack splice comprises a plurality of conductive screws comprising a cutting portion and a threaded portion, each conductive screws configured to join the first ladder rack splice via a corresponding screw hole in the first ladder rack splice to one of the first ladder rack segment or the second ladder rack segment.
Regarding claims 18-20, the prior art does not teach or fairly suggest in combination with the other claimed limitations a method for installing a ladder rack splice, 
These limitations are found in claims 1-20, and are neither disclosed nor taught by the prior art of record, alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 


February 23, 2022

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848